NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ABELFATAH ELLAWENDY,                            No. 20-17376

                Plaintiff-Appellant,            D.C. No. 5:19-cv-08417-LHK

 v.
                                                MEMORANDUM*
CSUMB POLICE DEPARTMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      AbelFatah Ellawendy appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging violations of the Fourth, Fifth, and

Fourteenth Amendments. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a sua sponte dismissal for failure to prosecute.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Ellawendy’s

action for failure to prosecute after Ellawendy failed to file his fourth amended

complaint, despite being warned that failure to comply with the court’s orders may

result in dismissal. See Pagtalunan v. Galaza, 291 F.3d 639, 640-43 (9th Cir.

2002) (discussing factors to be considered before dismissing a case for failure to

prosecute; a district court’s dismissal should not be disturbed absent “a definite and

firm conviction” that it “committed a clear error of judgment” (citations and

internal quotation marks omitted)).

      We reject as unsupported by the record Ellawendy’s contention that the

district court failed to serve him with the magistrate judge’s third screening order

or report and recommendation.

      AFFIRMED.




                                          2                                     20-17376